Citation Nr: 1109378	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-22 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis in the left knee. 

2.  Entitlement to service connection for bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to May 1971, from November 1990 to April 1991, from October 2001 to October 2002, and from June 2005 to August 2006.  He also had service in the  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), in which pertinent part the benefits sought on appeal were denied.   

Issues That Are Not on Appeal 

The Board notes that the Veteran initiated an appeal to the RO's May 2005 denial of his claim for entitlement to service connection for chronic obstructive pulmonary disorder (COPD).  The record does not reflect that the Veteran filed a timely substantive appeal as to that issue after receiving notice of the May 2007 statement of case.  An appeal as to that issue has not been perfected, and it is not before the Board at this time.  

In his July 2007 substantive appeal, the Veteran indicated his desire to file claims for entitlement to service connection for prostate disorder and residuals of a 2006 injury that was incurred during the line of duty.  The record does not reflect that these matters have been addressed by the RO, and they are referred back to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for degenerative arthritis in his left knee and for bilateral sensorineural hearing loss.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims.  In particular, it appears that there are outstanding service treatment and personnel records that need to be associated with the claims folder and VA needs to afford the Veteran examinations in conjunction with his claims. 

The record does not contain a complete set of the Veteran's service treatment and personnel records from his periods of active duty, and his periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserves.  In particular, it does not appear that any attempt to obtain the service treatment records from the Veteran's most recent period of active service (June 2005 to August 2006) has been made.  

In addition, the Veteran has not yet been afforded VA examinations in conjunction with his claims for degenerative arthritis in his left knee and bilateral sensorineural hearing loss.  Following full development regarding records of service, and records of treatment for left knee problems and hearing loss, the RO/AMC should schedule the Veteran for VA examinations to determine the nature and likely etiology of his claimed disorders.  The RO/AMC should instruct the examiner to provide an opinion on whether the Veteran has a current disability that was caused or aggravated by any aspect of his periods of service, to include his service in the Army Reserves.  

Prior to any examination, the RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records. Particularly, the Board notes that the record does not contain any treatment records since the Veteran's separation from service in 2006.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact all appropriate service departments, Federal agencies, and/or state agencies and request complete copies of the Veteran's service personnel records and service treatment records from all his periods of service, including his service with the Army Reserves.  In particular, the RO/AMC should attempt to obtain the outstanding service records from the Veteran's most recent active service from June 2005 to August 2006.  

All efforts to obtain these records should be fully documented, and if no such records exist, evidence to this effect should be included in the claims file and the Veteran should be notified to that extent. 

2.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any VA and/or private records of pertinent medical treatment that are not yet on file.

3.  After receipt of any additional records, the RO/AMC should then schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and likely etiology of his claimed degenerative arthritis in his left knee.  The Veteran's claims file must be made available to the examiners prior to the examination, and the examiner must review the entire claims file in conjunction with the examinations.  All tests and studies deemed necessary by the examiner should be performed.  

Based on a review of the claims file and the clinical findings from the examination, the examiner is requested to provide a diagnosis corresponding to the claimed left knee disorder.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed left knee disorder was caused or aggravated by any aspect of the Veteran's periods of service, including his service in Army Reserves.  The examiner should take into account the objective medical findings in the service medical records and the Veteran's reported history of bilateral knee pain, and any other pertinent clinical findings of record.

The examiner should offer a rationale for any opinion provided.  If the examiner is unable to provide an opinion, then he or she should state so and why.

4.  After receipt of any additional records, the RO/AMC should then schedule the Veteran for a VA audiological examination to determine the nature, extent and etiology of any currently manifested bilateral hearing loss.  The Veteran's claims file must be provided to the examiner for review.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must state the results of the word recognition test, in percentages, using the Maryland CNC test.

Based on a review of the claims file and the clinical findings from the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss is related to any period of the Veteran's service.  The examiner should take into account the Veteran's military occupational specialty, location of deployment, the objective medical findings in the service medical records, the Veteran's history of inservice and post service noise exposure, and any other pertinent clinical findings of record.  

The examiner should offer a rationale for any opinion provided.  If the examiner is unable to provide an opinion, then he or she should state so and why.

5.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. The RO/AMC should then re-adjudicate the claims for degenerative arthritis in the left knee and bilateral sensorineural hearing loss.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).




